Case 3:16-cv-00235-ARC-PT Document 58 Filed 05/21/19 Page 1 of 1
pennsylvania

DEPARTMENT OF CORRECTIONS

 

May 21, 2019

Honorable A. Richard Caputo
US. District Court

Middle District of Pennsylvania
Max Rosenn U.S. Courthouse
197 South Main Street
Wilkes-Barre, PA 18701

Re: Tillery v. Wetzel, et al.
USDC-MD Pa. Docket No. 3: CV-16-0235

 

Dear Judge Caputo:

I am writing to inform the Court that this case has been settled. Please
consider my motion in limine moot. Please excuse the Parties from the events and
deadlines in the Order dated May 6, 2019. .

Thank you for your time and consideration.

| Sincerely,

Lin he,

Vincent R. Mazeski
Assistant Counsel

ce: Major Tillery

 

Governor's Office of General Counsel| 1920 Technology Parkway | Mechanicsburg, PA 17050 | 717.728.7763 | www.cor.state,pa.us
